In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3889 
ISRAEL C. RAMIREZ, 
                                                Petitioner‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
            No. 11‐cv‐719‐JPG — J. Phil Gilbert, Judge. 
                     ____________________ 

     ARGUED AUGUST 5, 2015 — DECIDED AUGUST 25, 2015 
                     ____________________ 

   Before WOOD, Chief Judge, and BAUER and MANION, Circuit 
Judges. 
    WOOD, Chief Judge. In 2008 Israel Ramirez pleaded guilty 
to possessing marijuana with intent to distribute. His presen‐
tence investigation report classified him as a career offender 
based on two earlier state convictions for assault. Despite the 
fact  that  his  convictions  were  for  “intentional,  knowing,  or 
reckless” assault, counsel did not object to the PSR’s charac‐
2                                                          No. 13‐3889 

terization,  and  the  district  court  sentenced  Ramirez  as  a  ca‐
reer offender. In so doing, the court treated the Texas convic‐
tions as crimes of violence under U.S.S.G. § 4B1.2(a)(2)’s re‐
sidual  clause,  which  defines  as  a  “crime  of  violence”  for 
purposes of career‐offender status at sentencing any federal 
or  state  offense  punishable  by  imprisonment  of  more  than 
one  year  “that  otherwise  involves  conduct  that  presents  a 
serious potential risk of physical injury to another.”  
    Ramirez  retained  new  counsel  and  moved  to  vacate  his 
sentence  under  28  U.S.C.  §  2255,  arguing  that  sentencing 
counsel  was  ineffective  for  failing  to  object  to  the  career‐
offender  designation.  The  district  judge  denied  the  motion 
and,  because  postconviction  counsel  failed  to  keep  Ramirez 
informed about the postconviction proceedings, Ramirez did 
not submit a timely request for a certificate of appealability. 
He tried filing a late request, but when it was dismissed for 
lack  of  jurisdiction,  he  moved  under  Federal  Rule  of  Civil 
Procedure  60(b)(6)  for  relief  from  the  judgment.  He  argued 
that  postconviction  counsel  was  ineffective  for  causing  him 
to miss the appeal deadline (among other reasons). The dis‐
trict judge denied the motion, on the belief that there is a rig‐
id rule under which there is no right to counsel on collateral 
review.  See  Coleman  v.  Thompson,  501  U.S.  722,  752  (1991). 
This  would  have  been  correct  before  the  Supreme  Court’s 
decisions in Trevino v. Thaler, 133 S. Ct. 1911 (2013), and Mar‐
tinez  v.  Ryan,  132  S.  Ct.  1309  (2012).  In  those  two  decisions, 
however,  the  Court  significantly  changed  its  approach  to 
claims  of  ineffective  assistance  of  counsel  at  initial‐review 
collateral  proceedings.  We  conclude  that  the  argument 
Ramirez raises is cognizable under Rule 60(b), see Gonzalez v. 
Crosby,  545  U.S.  524  (2005),  and  thus  that  a  remand  is  re‐
No. 13‐3889                                                          3

quired  so  that  the  district  court  may  consider  the  merits  of 
his contentions.  
                                  I 
    This  appeal  arises  out  of  a  series  of  events  that  began 
with  Ramirez’s  two  convictions  in  Texas.  According  to  an 
offense report tendered by the prosecution at Ramirez’s first 
Texas  plea  hearing,  Ramirez  had  run  in  front  of  his  wife’s 
moving car, opened the passenger door, and gotten into the 
car. When his wife stopped to wave down a police officer, he 
grabbed her by her hair and punched her in the mouth. Ac‐
cording to the offense report prepared for the second Texas 
prosecution,  Ramirez  went  to  his  wife’s  house  and  banged 
on  her  door.  When  she  refused  to  let  him  in,  he  broke  the 
house windows and her car windshield, and then kicked in 
the front door, pulled her hair, and knocked her to the floor. 
He grabbed her arm and started to drag her away. These in‐
cidents  led  to  two  separate  indictments  for  “intentionally, 
knowingly, or recklessly” causing “bodily injury” to his wife 
by  “striking  her  with  his  hand”;  Ramirez  pleaded  guilty  in 
both cases. See TEX. PENAL CODE § 22.01(a)(1) (1999).  
    In  2008  Ramirez  pleaded  guilty  to  the  conviction  that 
gives rise to this proceeding—possessing marijuana with in‐
tent to distribute. See 21 U.S.C. § 841(a)(1). Ramirez’s presen‐
tence  investigation  report  listed,  among  other  convictions, 
the two incidents in which he had assaulted his wife; it spec‐
ified  that  he  had  been  charged  with  assault  to  a  family 
member  for  striking  his  wife  with  his  hand.  The  probation 
officer  concluded  that  these  two  “crimes  of  violence”  ren‐
dered  Ramirez  a  career  offender.  See  U.S.S.G.  §§ 4B1.1(a); 
4B1.2(a). Ramirez’s lawyer did not contest the probation of‐
ficer’s conclusion.  
4                                                         No. 13‐3889 

    In the course of determining Ramirez’s advisory sentenc‐
ing range, the district court agreed with that assessment. The 
career‐offender  designation  resulted  in  a  guidelines  impris‐
onment  range  of  262  to  327  months.  (Without  career‐
offender  status,  the  range  would  have  been  151  to  188 
months.  See U.S.S.G.  SENT.  TABLE  (2008).)  The  court  sen‐
tenced  Ramirez  to  a  within‐guidelines  term  of  300  months’ 
imprisonment.  
     On  appeal,  Ramirez’s  trial  counsel  moved  to  withdraw 
under Anders v. California, 386 U.S. 738, 744 (1967). We reject‐
ed  that  motion  on  the  ground  that  a  colorable  challenge  to 
Ramirez’s career‐offender classification existed. United States 
v.  Ramirez,  No. 09‐1815  (7th  Cir.  Nov.  4,  2009).  The  govern‐
ment  conceded  error,  admitting  that  the  documents  before 
the  district  court  did  not  establish  that  Ramirez  had  been 
convicted  of  crimes  of  violence.  Brief  for  Appellee  at  12, 
United States v. Ramirez, 606 F.3d 396 (7th Cir. 2010) (No. 09‐
1815). Rejecting that concession, we affirmed the conviction. 
We  first  held  that  the  Texas  assault  statute  was  divisible 
(meaning  that  there  were  three  ways  in  which  it  might  be 
violated—through  intentional,  knowing,  or  reckless  behav‐
ior).  On  appeal,  however,  the  plain‐error  standard  applied. 
That  left  Ramirez  with  the  burden  of  showing  that  he  had 
been  convicted  under  the  “reckless”  branch  of  the  statute. 
He  failed  to  do  so  for  lack  of  evidence,  and  so  his  sentence 
for the drug offense stood. United States v. Ramirez, 606 F.3d 
396, 398 (7th Cir. 2010).  
   At that point, Ramirez obtained new counsel, who filed a 
motion  under  28  U.S.C.  §  2255  asserting,  as  relevant  here, 
that  trial counsel was ineffective at sentencing for failing to 
object  to  Ramirez’s  classification  as  a  career  offender.  The 
No. 13‐3889                                                             5

district judge denied the motion and declined to issue a cer‐
tificate of appealability because, he wrote, Ramirez (still) had 
not produced any documents to show that he had been con‐
victed of reckless assault and thus had not shown that he was 
prejudiced  by  counsel’s  omission.  The  proceeding  went 
awry,  however,  when  postconviction  counsel  let  Ramirez 
down  in  three  ways:  he  did  not  inform  Ramirez  of  the 
court’s decision; he failed to file any postjudgment motions; 
and he failed to file a notice of appeal. 
    Once he learned that counsel had deserted him, Ramirez 
filed  an  untimely  pro  se  notice  of  appeal  from  the  sec‐
tion 2255  motion  denial;  we  dismissed  for  lack  of  appellate 
jurisdiction.  Ramirez  v.  United  States,  No. 13‐3511  (7th  Cir. 
Jan.  21,  2014);  see  28  U.S.C.  §  2107(a);  Bowles  v.  Russell,  551 
U.S.  205,  210–11  (2007).  Ramirez  then  moved  to  vacate  the 
district court’s judgment under Federal Rule of Civil Proce‐
dure  60(b)(6),  arguing  that  the  ineffectiveness  of  his  post‐
conviction  counsel—who  had  failed  to  request  any  of  the 
Texas‐court  documents  and  worse,  had  deserted  him—
constituted  an  extraordinary  circumstance  warranting  the 
reopening  of  the  judgment.  The  district  judge  denied  the 
Rule 60(b)(6) motion because, he wrote, the right to counsel 
does  not  extend  to  proceedings  under  section 2255,  and  be‐
cause Ramirez still had not shown that he was prejudiced by 
any  of  trial  counsel’s  omissions  because  he  never  produced 
any  documents  showing  he  had  been  convicted  of  nonvio‐
lent assault. Ramirez appealed the denial of his Rule 60(b)(6) 
motion,  and  this  court  certified  for  appeal  the  question 
whether trial counsel was ineffective at sentencing. We also 
instructed  the  parties  to  address  whether  the  district  court 
abused its discretion in denying Ramirez’s Rule 60(b)(6) mo‐
tion in light of Trevino and Martinez. 
6                                                        No. 13‐3889 

                                  II 
    Ramirez  argues  that  the  district  court  did  commit  an 
abuse of discretion when it denied his Rule 60(b)(6) motion. 
One way in which a court may take a decision that lies out‐
side  the  boundaries  of  its  discretion  is  by  basing  that  deci‐
sion on a material error of law. Ramirez asserts that the dis‐
trict  court  incorrectly  relied  on  Coleman’s  absolute  rule  that 
counsel’s performance on a postconviction motion can never 
justify  relief  from  a  judgment,  rather  than  on  Trevino  and 
Martinez.  Relying  on  such  cases  as  Nash  v.  Hepp,  740  F.3d 
1075  (7th  Cir.  2014),  the  government  replies  that  these  new 
cases  at  most  amount  to  a  mundane  change  in  the  law  that 
does  not  amount  to  an  extraordinary  circumstance  for  pur‐
poses  of  Rule  60(b)(6).  It  also  argues  that  Trevino,  Martinez, 
and Maples v. Thomas, 132 S. Ct. 912 (2012) (a third case in the 
new  line),  apply  only  to  petitions  for  relief  filed  by  state 
prisoners  under  28  U.S.C.  §  2254,  not  to  motions  filed  by 
federal prisoners under 28 U.S.C. § 2255. 
                                  A 
    The  first  question  we  must  address  is  whether  Ramirez 
was entitled to use a Rule 60(b) motion, or if he has in reality 
filed an unauthorized second or successive petition without 
the necessary permission of this court. See 28 U.S.C. §§ 2244, 
2255(h). If this was a proper use of Rule 60(b), the next ques‐
tion is whether Ramirez has shown enough to earn a consid‐
eration of his arguments on the merits.  
   We  are  satisfied  that  Ramirez’s  motion  was  not  a  dis‐
guised second or successive motion under section 2255, and 
thus may be evaluated on its own merit. Ramirez is not try‐
ing to present a new reason why he should be relieved of ei‐
No. 13‐3889                                                            7

ther his conviction or his sentence, as provided in 28 U.S.C. 
§ 2255(a). He is instead trying to reopen his existing section 
2255  proceeding  and  overcome  a  procedural  barrier  to  its 
adjudication.  Recall  that  on  direct  appeal  this  court  found 
enough merit in Ramirez’s claims that we rejected counsel’s 
Anders submission and required the case to go forward. Ap‐
pellate counsel never obtained the relevant records from the 
Texas  courts,  however,  and  so  the  appeal  failed  for  lack  of 
proof.  When  Ramirez  sought  to  remedy  these  failures  in  a 
motion  under  section  2255,  postconviction  counsel  failed  to 
remedy that critical omission, despite the central role that it 
had played in our disposition of the direct appeal. We do not 
know if that omission was intentional or not, although if the 
records  had  been  unfavorable  to  Ramirez,  it  is  hard  to  see 
why the prosecutor  did  not  obtain them. Most importantly, 
postconviction  counsel  abandoned  Ramirez  on  appeal,  thus 
depriving  him  of  the  opportunity  to  pursue  his  Sixth 
Amendment claims.  
    Gonzalez held that in rare circumstances, a motion under 
Rule 60(b) may be used by a prisoner. There the Court con‐
firmed  that  “Rule  60(b)  has  an unquestionably  valid  role  to 
play  in  habeas  cases.”  545  U.S.  at  534.  But  that  role  is  re‐
stricted.  The  “movant  seeking  relief  under  Rule  60(b)(6) 
[must]  show  extraordinary  circumstances  justifying  the  re‐
opening  of  a  final  judgment.”  Id.  at  535  (internal  quotation 
marks  omitted).  A  change  in  law  alone  will  not  suffice  for 
this purpose. Id. at 536 (change in Supreme Court’s interpre‐
tation  of  the  AEDPA  statute  of  limitations  did  not  qualify); 
Nash, 740 F.3d at 1078; Hill v. Rios, 722 F.3d 937, 938 (7th Cir. 
2013);  see  also  Cox  v.  Horn,  757  F.3d  113,  115  (3d  Cir.  2014) 
(“for relief to be granted under Rule 60(b)(6), ‘more’ than the 
concededly important change of law wrought by Martinez is 
8                                                        No. 13‐3889 

required—indeed, much ‘more’ is required”); but see Adams 
v. Thaler, 679 F.3d 312 (5th Cir. 2012) (stating that change in 
decisional  law  effected  by  Martinez  did  not  justify  use  of 
Rule  60(b);  not  discussing  any  other  equitable  considera‐
tions). 
    We  agree  with  the  Third  Circuit’s  approach  in  Cox,  in 
which it rejected the absolute position that the Fifth Circuit’s 
Adams  decision  may  have  reflected,  to  the  effect  that  inter‐
vening  changes  in  the  law  never  can  support  relief  under 
Rule 60(b)(6). The Third Circuit held instead that “interven‐
ing  changes  in  the  law  rarely  justify  relief  from  final  judg‐
ments  under  60(b)(6).”  757  F.3d  at  121.  It  explained  that  it 
had “long employed a flexible, multifactor approach to Rule 
60(b)(6) motions, including those built upon a postjudgment 
change in the law, that takes into account all the particulars 
of a movant’s case.” Id. at 122. In fact, it pointed out, this po‐
sition may not be inconsistent with that of the Fifth Circuit, 
which reviewed other equitable factors in a later case similar 
to  Adams  before  rejecting  the  petitioner’s  claim.  See  Diaz  v. 
Stephens, 731 F.3d 370 (5th Cir. 2013).  
     Rule  60(b)(6)  is  fundamentally  equitable  in  nature. 
See Liljeberg  v.  Health  Servs.  Acquisition  Corp.,  486  U.S.  847, 
863–64 (1988); Di Vito v. Fidelity & Deposit Co. of Md., 361 F.2d 
936,  939 (7th Cir. 1966);  see also  11 CHARLES  ALAN  WRIGHT, 
ARTHUR  R.  MILLER  &  MARY  KAY  KANE,  FEDERAL  PRACTICE 
AND  PROCEDURE § 2857 at 321 (3d ed. 2012). It thus requires 
the  court  to  examine  all  of  the  circumstances,  bearing  in 
mind the need for the party invoking the rule to demonstrate 
why  extraordinary  circumstances  justify  relief.  Pertinent 
considerations  include,  though  are  not  limited  to,  a  change 
in  the  Supreme  Court’s  approach  to  the  fundamental  rules 
No. 13‐3889                                                         9

for  deciding  habeas  corpus  cases;  the  diligence  of  the  peti‐
tioner;  whether  alternative  remedies  were  available  but  by‐
passed;  and  whether  the  underlying  claim  is  one  on  which 
relief could be granted.  
     In  Nash, for  example, we  noted  a number of  factors  that 
showed  collectively  that  extraordinary  circumstances  for 
purposes of Rule 60(b)(6) did not exist, despite the change in 
law  brought  about  by  Martinez,  Maples,  and  Trevino.  Nash 
could  have  appealed  notwithstanding  the  actions  of  his 
counsel,  because  the  court  itself  instructed  him  about  the 
proper  measures  to  take.  (Wisconsin  law  treats  postconvic‐
tion relief in an unusual way, insofar as it allows defendants 
to raise a claim of ineffectiveness of counsel simultaneously 
with a direct appeal.) Where Nash “easily could have reme‐
died counsel’s omission and started the plenary postconvic‐
tion process anew,” 740 F.3d at 1079, there was no abuse of 
discretion  in  denying  Nash’s  motion  under  Rule  60(b)(6). 
Similarly, in Hill the petitioner chose not to file a petition for 
rehearing with this court or a petition for certiorari with the 
Supreme  Court,  after  he  failed  to  persuade  a  panel  that  his 
remedy  under  section  2255  was  inadequate.  As  we  put  it 
there,  “[a]  litigant  who  bypasses  arguments  on  appeal  can‐
not depict his own omission as an ‘extraordinary’ event that 
justifies  post‐judgment  relief.”  722  F.3d  at  938‒39.  Further‐
more, Hill had never alerted this court during his earlier ap‐
peal  that  he  had  filed  an  earlier  motion  under  section  2255 
and  that  was  why  he  was  seeking  to  take  advantage  of  the 
safety‐valve  clause  of  section  2255(e).  See  generally  Webster 
v. Daniels, 784 F.3d 1123, 1135–39 (7th Cir. 2015) (en banc). It 
ill  behooved  him  to  seek  a  new  opportunity  to  raise  points 
that  he  could  have  advanced  earlier.  We  thus  found  no 
10                                                                 No. 13‐3889 

abuse  of  discretion  in  denying  Hill’s  motion  under  Rule 
60(b)(6).  
    Nash and Hill follow Gonzalez’s admonition that extraor‐
dinary  circumstances  will  exist  only  rarely.  At  the  same 
time, however, as the Third Circuit said in Cox, “rarely” does 
not  mean  “never.”  Like  the  petitioner  in  Nash,  Ramirez 
points  to  his  abandonment  by  counsel  as  the  extraordinary 
circumstance  that  justifies  re‐opening  his  section  2255  pro‐
ceeding.  Unlike  Nash,  however,  the  remainder  of  the  equi‐
ties  in  Ramirez’s  case  do  not  undermine  his  application  for 
relief.  No  one—not  a  court,  not  his  lawyer—informed  him 
about  an  alternative  path  to  relief  after  his  postconviction 
lawyer abandoned him and left him with only a jurisdiction‐
ally‐out‐of‐time  appeal.  Ramirez  did  not  conceal  pertinent 
information  from  the  court.  The  district  court’s  decision  on 
his  Rule  60(b)(6)  motion,  dated  November  19,  2013,  was 
based on a clear error of law: the court dismissed his effort to 
raise  a  claim  about  the  assistance  of  postconviction  counsel 
with these words: 
      Next,  Ramirez  argues  he  is  entitled  to  relief  because 
      his habeas counsel was ineffective. The right to effec‐
      tive  assistance  of  counsel,  however,  does  not  extend 
      to § 2255  proceedings. Cannon  v.  United States, 326  F. 
      App’x  393,  395  (7th  Cir.  2009)  (citing  28  U.S.C.  § 
      2254(i)).1  As  such,  Ramirez  is  not  entitled  to  relief 
      based on his counsel’s performance. 

                                                 
      1We note that section 2255 does not include any counterpart to 28 
U.S.C.  §  2254(i),  which  provides  that  “[t]he  ineffectiveness  or  incompe‐
tence  of  counsel  during  Federal  or  State  collateral  post‐conviction  pro‐
ceedings  shall  not  be  a  ground  for  relief  in  a  proceeding  arising  under 
section 2254.” Thus, if anything, the right that Ramirez is trying to assert 
No. 13‐3889                                                                      11

At the time the court wrote those words, all three of the Su‐
preme Court decisions on which Ramirez relies were on the 
books:  Maples  was  handed  down  on  January  18,  2012;  Mar‐
tinez  on  March  20,  2012;  and  Trevino  on  May  28,  2013.  The 
court’s error of law was therefore plain. 
                                                    B 
    The  change  in  law  between  Coleman,  on  the  one  hand, 
and Martinez, Maples, and Trevino on the other, plays only a 
part in our evaluation of Ramirez’s Rule 60(b)(6) motion. The 
ineffectiveness  of  his  postconviction  attorney  is  the  other 
critical point. Martinez  held that  the  procedural default that 
occurred  when  Martinez’s  postconviction  counsel  did  not 
raise  a  claim  of  ineffective  assistance  of  counsel  in  his  state 
collateral  proceeding  would  not  bar  his  petition  under  28 
U.S.C. § 2254, where “the state collateral proceeding was the 
first place to challenge his conviction on grounds of ineffec‐
tive assistance.” 132 S. Ct. at 1313. The Court explained that 
“if, in the [State’s] initial‐review collateral proceeding, there 
was  no  counsel  or  counsel  in  that  proceeding  was  ineffective,” 
procedural  default  would  not  “bar  a  federal  habeas  court 
from  hearing  a  substantial  claim  of  ineffective  assistance  at 
trial.” Id. at 1320 (emphasis added). In Martinez, state law re‐
quired the petitioner to wait until the initial‐review collateral 
proceeding before raising such a claim. A year later, in Tre‐
vino,  the  Court  extended  Martinez’s  holding  to  cases  in 
which  the  state  did  not  require  defendants  to  wait  until  the 
postconviction  stage,  but  “[t]he  structure  and  design  of  the 

                                                 
should  be  easier  to  maintain  under  section  2255.  It  is  also  notable  that 
Maples,  Martinez,  and  Trevino  were  all  decided  under  section  2254,  not‐
withstanding the language of subpart (i).  
12                                                         No. 13‐3889 

[state]  system  in  actual  operation  …  [made]  it  virtually  im‐
possible  for  an  ineffective  assistance  claim  to  be  presented 
on direct review.” 133 S. Ct. at 1915. The question is whether 
these  holdings  apply  to  some  or  all  federal  prisoners  who 
bring  motions  for  postconviction  relief  under  section  2255. 
We  already have  answered this in the affirmative, in Choice 
Hotels  Intern.,  Inc.  v.  Grover,  792  F.3d  753  (7th  Cir.  2015), 
where we wrote that “[a]lthough Maples and Holland [v. Flor‐
ida, 560 U.S. 631 (2010)] were capital cases, we do not doubt 
that their holdings apply to all collateral litigation under 28 
U.S.C. § 2254 or § 2255.” Id. at 755. A closer look at the issue 
convinces us that this position was correct. 
     In  Massaro  v.  United  States,  538  U.S.  500  (2003),  the  Su‐
preme Court considered the case of a man who did not raise 
any  claim  relating  to  ineffectiveness  of  trial  counsel  on  his 
direct appeal, and so was trying to raise such an argument in 
a motion under section 2255. The United States argued that 
the  ineffectiveness  claim  was  procedurally  defaulted,  be‐
cause Massaro could have raised it on direct appeal. The Su‐
preme  Court  rejected  that  position  and  held  instead  that 
there is no procedural default for failure to raise an ineffec‐
tive‐assistance  claim  on  direct  appeal,  even  if  new  counsel 
handles the direct appeal and even if the basis for the claim 
is  apparent  from  the  trial  record.  Id.  at  503–04.  Indeed,  the 
Court  criticized  the  practice  of  bringing  these  claims  on  di‐
rect  appeal, because  “the  issue would be raised  for the  first 
time  in  a  forum  not  best  suited  to  assess  those  facts.”  Id.  at 
504.  This  court  has  been  equally  if  not  more  critical  of  the 
practice of trying to raise ineffective assistance claims on di‐
rect appeal: 
No. 13‐3889                                                             13

    Raising  ineffective  assistance  on  direct  appeal  is  im‐
    prudent because defendant paints himself  into  a  cor‐
    ner.  We’ve  explained  why  the  contention  is  doomed 
    unless the contention is made first in the district court 
    and a full record is developed—which happens occa‐
    sionally  but  did  not  happen  here.  Yet  although  the 
    argument has trifling prospect of success, the defense 
    has much to lose. … [W]hen an ineffective‐assistance 
    claim  is  rejected  on  direct  appeal,  it  cannot  be  raised 
    again on collateral review. …  
    Ever since Massaro the judges of this court have regu‐
    larly asked counsel at oral argument whether the de‐
    fendant is personally aware of the risks of presenting 
    an  ineffective‐assistance  argument  on  direct  appeal 
    and, if so, whether defendant really wants to take that 
    risk.  We  encourage  counsel  to  discuss  that  subject 
    with  the  defendant  after  argument  and  to  consider 
    withdrawing  the  contention.  We  asked  that  question 
    at  oral  argument  of  this  appeal,  and  counsel  assured 
    us that Flores is aware of the risks and wants the con‐
    tention resolved  now. That is his  prerogative, foolish 
    though the choice seems to the judiciary. 
United  States  v.  Flores,  739  F.3d  337,  341–42  (7th  Cir.  2014). 
See  also,  e.g.,  United  States  v.  Moody,  770  F.3d  577,  582  (7th 
Cir. 2014) (ineffective assistance claim “should be pursued in 
a  collateral  proceeding  under  28  U.S.C.  §  2255”);  United 
States v. Bryant, 754 F.3d 443, 444 (7th Cir. 2014) (“[a] claim of 
ineffective  assistance  need  not,  and  usually  as  a  matter  of 
prudence should not, be raised in a direct appeal, where ev‐
idence  bearing  on  the  claim  cannot  be  presented  and  the 
claim  is  therefore  likely  to  fail  even  if  meritorious”);  United 
14                                                         No. 13‐3889 

States  v.  Harris,  394  F.3d  543,  558  (7th  Cir.  2005)  (“only  the 
rarest  and  most  patently  egregious  of  ineffective  assistance 
claims  are  appropriately  brought  on  direct  appeal”);  United 
States  v.  Trevino,  60  F.3d  333,  338  (7th  Cir.  1995)  (“we  have 
often cautioned that a defendant who presents an ineffective 
assistance claim for the first time on direct appeal has little to 
gain and everything to lose”). 
    Because the federal courts have no established procedure 
(such as the one Wisconsin uses, for instance) to develop in‐
effective assistance claims for direct appeal, the situation of a 
federal petitioner is the same as the one the Court described 
in Trevino: as a practical matter, the first opportunity to pre‐
sent a claim of ineffective assistance of trial or direct appel‐
late  counsel  is  almost  always  on  collateral  review,  in  a  mo‐
tion  under  section  2255.  There  may  be  rare  exceptions,  as 
Massaro  acknowledged,  for  a  case  in  which  trial  counsel’s 
ineffectiveness  “is  so  apparent  from  the  record”  that  it  can 
be  raised  on  direct  appeal  or  even  noticed  by  the  appellate 
court on its own. 538 U.S. at 508–09. But Ramirez’s is not one 
of them. 
    Even if this is so, the government argues, we should not 
apply the principles set forth in Martinez and Trevino because 
they  involved  petitions brought under 28  U.S.C. § 2254,  not 
motions under section 2255. The government’s position finds 
some support in dicta from United States v. Lee, 792 F.3d 1021 
(8th Cir. 2015). But Lee turned on an antecedent problem: the 
petitioner’s motion under Rule 60(b) there was properly de‐
nied  because  it  required  precertification  under  section 
2244(b)(3) and the court of appeals refused to take that step. 
The court also noted that Lee had not been diligent: instead 
of  presenting  his  supporting  evidence  in  his  motion  under 
No. 13‐3889                                                          15

section 2255, he just included a footnote saying that such ev‐
idence could be provided later. 792 F.3d at *4. The court also 
indicated that Martinez and Trevino might be limited to sec‐
tion  2254  cases,  but  that  comment  was  not  necessary  to  the 
result.  
    Neither  Martinez  nor  Trevino  suggested  that,  for  these 
purposes, the difference between sections 2254 and 2255 was 
material.  What  does  matter  is  the  way  in  which  ineffective 
assistance of counsel claims must be presented in the partic‐
ular  procedural  system.  This  varies  among  the  states,  and 
between  the  states  and  the  federal  system,  but  we  already 
have  explained  why  in  the  great  majority  of  federal  cases, 
ineffectiveness claims must await the first round of collateral 
review.  Moreover,  if  review  were  to  be  more  restricted  on 
either the state or the federal side, federalism concerns sug‐
gest  that  it  would  be  the  state  side.  Most  of  the  rules  that 
govern  petitions  under  section  2254  are  mirrored  in  section 
2255, including importantly the procedure for handling sec‐
ond or successive petitions. We can think of no reason why 
Martinez and Trevino should be read in the way the govern‐
ment advocates.  
    The  same  principles  apply  in  both  the  section  2254  and 
the  section 2255  contexts,  as  this  case  illustrates.  Ramirez 
was  effectively  unable  to  raise  his  ineffective  assistance 
claim  until  collateral  review  because  he  was  in  the  typical 
situation of needing to develop the record more fully before 
he could proceed.  
     As we already have noted, postconviction counsel failed 
to notify Ramirez that the district court had denied  his sec‐
tion 2255 motion, and this omission allowed the deadline for 
filing a notice of appeal to lapse. See Ramirez v. United States, 
16                                                         No. 13‐3889 

No. 13‐3511 (7th Cir. Jan. 21, 2014). Counsel’s abandonment 
deprived  Ramirez  of  the  ability  to  press  his  ineffective‐
assistance argument on appeal. See Maples, 132 S. Ct. at 923–
24 (holding that attorney abandonment is extraordinary cir‐
cumstance  allowing  federal  court  to  disregard  state  proce‐
dural  bar  to  hearing  habeas  petition);  Holland,  560  U.S.  at 
652–53.  We  see  no  reason  to  distinguish  between  actions  at 
the state level that result in procedural default and the con‐
sequent loss of a chance for federal review, and actions at the 
federal  level  that similarly lead to a procedural default that 
forfeits  appellate  review.  See  Washington  v.  Ryan,  789  F.3d 
1041,  1047–48  (9th  Cir.  2015)  (explaining  that  counsel’s 
abandonment  can  be  extraordinary  circumstance  when 
abandonment  resulted  in  lost  ability  to  appeal);  Mackey  v. 
Hoffman,  682  F.3d  1247,  1253  (9th  Cir.  2012)  (relief  available 
under  Rule  60(b)(6)  when  federal  habeas  corpus  petitioner 
has been grossly neglected by counsel “in a manner amount‐
ing to attorney abandonment”). 
                                      C 
    All  that  remains  is  to  determine  whether  the  argument 
left  hanging  after  counsel  abandoned  Ramirez  has  “some 
merit.” Martinez, 132 S. Ct. at 1318. We think it does. Ramirez 
argues that trial counsel performed deficiently at sentencing 
by  failing  to  object  to  his  classification  as  a  career  offender, 
and that this prejudiced him because, based on the record in 
the district court, the underlying convictions were not, cate‐
gorically,  crimes  of  violence.  See  Begay  v.  United  States,  553 
U.S. 137 (2008). 
   We  agree  with  Ramirez  that  trial  counsel’s  performance 
was  deficient.  An  attorney’s  failure  to  object  to  an  error  in 
the court’s guidelines calculation that results in a longer sen‐
No. 13‐3889                                                       17

tence for the defendant can demonstrate constitutionally in‐
effective performance. See United States v. Jones, 635 F.3d 909, 
916 (7th Cir. 2011). Ramirez points out that sentencing coun‐
sel  believed  at  the  time  that  Ramirez  had  the  requisite  con‐
victions to make him a career offender. But by that time, Be‐
gay  had been decided  and counsel should have known that 
the two Texas convictions were suspect. See Begay, 553 U.S. 
at 141. Counsel also said that he unsuccessfully had tried to 
get  the  Texas  records.  He  complained  that  he  would  have 
had  to  subpoena  them  from  the  Texas  county  in  which 
Ramirez was convicted, and that this “would have been ex‐
tremely difficult to do and time consuming.” This lack of de‐
sire  to  uncover  the  truth  was  deficient.  See Strickland  v. 
Washington,  466  U.S.  668,  690  (1984);  Wilson  v.  Mazzuca,  570 
F.3d  490,  502  (2d  Cir.  2009)  (deficient  performance  includes 
errors  arising  from  “oversight,  carelessness,  ineptitude,  or 
laziness”). (Ramirez’s new counsel obtained the records with 
little difficulty, and they are now available to this court.) 
    The  next  question  is  whether  counsel’s  deficiency  preju‐
diced  Ramirez.  See Strickland,  466  U.S.  at  688–94;  Pidgeon  v. 
Smith,  785 F.3d 1165, 1171 (7th Cir.  2015). The  Texas statute 
under which Ramirez was twice convicted criminalizes “in‐
tentional,  knowing,  or  reckless”  assault.  The  district  court 
concluded  that  counsel’s  performance  did  not  prejudice 
Ramirez because Ramirez never met his burden to show that 
he was convicted of nonviolent assault. The parties also de‐
bate whether Ramirez could make that showing now. But at 
the time of sentencing, it was the government’s burden, not 
Ramirez’s,  to  show  (using  acceptable  materials)  that 
Ramirez’s earlier convictions were for knowing or intention‐
al conduct, not reckless actions. See Johnson v. United States, 
559 U.S. 133, 137 (2010) (without evidence to suggest other‐
18                                                        No. 13‐3889 

wise,  sentencing  judge  must  presume  conviction  rested  on 
the least serious act in divisible statute). In his ineffective as‐
sistance  claim,  Ramirez  needed  to  show  only  that  his  sen‐
tence would have been different had counsel objected to his 
characterization  as  a  career  offender.  See Jones,  635  F.3d  at 
916. As the government conceded on direct appeal, it could 
not meet its burden: neither the charging papers nor the plea 
colloquy shed any light on which version of assault was the 
basis for Ramirez’s two Texas convictions. Brief for Appellee 
at  12,  United  States  v.  Ramirez,  606  F.3d  396  (7th  Cir.  2010) 
(No.  09‐1815);  see Descamps  v.  United  States,  133  S.  Ct.  2276, 
2281–82  (2013);  Shepard  v.  United  States,  544  U.S.  13,  24–25 
(2005). Any objection by counsel would have been sustained.  
    Resisting  this  conclusion,  the  government  directs  us  to 
two statements made by Ramirez’s ex‐wife in which she de‐
scribes  how  he  attacked  her.  Because  these  statements,  to 
which  Ramirez  stipulated  at  the  plea  hearing,  depict  a  vio‐
lent  crime,  the  government  asserts  that  he  was  not  preju‐
diced  by  counsel’s  failure  to  object  to  the  PSR.  See Shepard, 
544  U.S.  at  24–25;  Taylor  v.  United  States,  495  U.S.  575,  599–
600 (1990); United States v. Woods, 576 F.3d 400, 405 (7th Cir. 
2009). But those statements shed light only on “what the de‐
fendant  did,”  not  “what  crime  the  conviction  represents.” 
Ramirez,  606  F.3d  at  398.  They  do  not  clarify  whether 
Ramirez  was  charged  with  and  convicted  of  intentional, 
knowing,  or  reckless  assault.  Just  because  he  might  have 
been  convicted  of  the  more  serious  conduct  does  not  mean 
necessarily that he was; it is commonplace for defendants to 
be  convicted  on  a  lesser  offense  than  the  facts  would  have 
supported.  We  are  left  with  a  record  in  which  none  of  the 
permissible  documents  reveals  which  of  the  three  possible 
states  of  mind  was  used  for  Ramirez’s  convictions. 
No. 13‐3889                                                           19

See Shepard,  544  U.S.  at  24–25;  Taylor,  495  U.S.  at  599–600; 
Woods, 576 F.3d at 405. 
    We note in closing that Ramirez was classified as a career 
offender  under  § 4B1.2(a)(2)’s  residual  clause.  See  Ramirez, 
606  F.3d  at  398  (writing  that  Texas’s  assault  offense  “does 
not have, as an element, the use or threatened use of physi‐
cal force, and it is not specifically enumerated in the Guide‐
line, so it can be a crime of violence only under the residual 
clause of § 4B1.2(a)(2)”). In Johnson v. United States, 135 S. Ct. 
2551  (2015),  the  Supreme  Court  held  that  the  identically 
worded residual clause of the Armed Career Criminal Act is 
unconstitutionally  vague.  Compare  U.S.S.G.  §  4B1.2(a)(2) 
with  18  U.S.C.  § 924(e)(2)(B)(ii).  We  have  interpreted  both 
residual  clauses  identically,  see  United  States  v.  Billups,  536 
F.3d  574,  579  n.1  (7th  Cir.  2008);  United  States  v.  Upton,  512 
F.3d 394, 404 (7th Cir. 2008) (abrogated on other grounds by 
United States v. Miller, 721 F.3d 435, 443 (7th Cir. 2013); Unit‐
ed States v. Rosas, 410 F.3d 332, 335–36 (7th Cir. 2005), and so 
we proceed on the assumption that the Supreme Court’s rea‐
soning applies to section 4B1.2 as well. This is a point, how‐
ever, that neither side has briefed, and it may warrant atten‐
tion  on  remand.  We  note  that  the  U.S.  Sentencing  Commis‐
sion  is  now  seeking  comments  on  a  proposal  to  change  the 
guideline  language  to  make  it  conform  to  Johnson.  See  U.S. 
Sentencing  Commission  News  Release,  “U.S.  Sentencing 
Commission  Seeks  Comment  on  Revisions  to  Definition  of 
Crime  of  Violence,”  http://www.ussc.gov/sites/default/
files/pdf/news/press‐releases‐and‐news‐advisories/press‐
releases/20150807_Press_Release.pdf.  We  leave  any  issue 
about the effect of Johnson on the Guidelines for another day. 
     
20                                                     No. 13‐3889 

                                  III 
     We conclude that Ramirez’s situation fits the framework 
articulated in Maples, Trevino and Martinez. The district court 
was  apparently  unaware  of  those  decisions  and  thus  cate‐
gorically denied Ramirez’s motion under Rule 60(b)(6) with‐
out  discussing  how  postconviction  counsel’s  performance 
affected  the  integrity  of  the  proceedings.  We  agree  with 
Ramirez  that  this  amounted  to  an  abuse  of  discretion.  We 
therefore  VACATE  the  denial  of  the  Rule  60(b)  motion  and 
REMAND  with  instructions  to  grant  the  Rule  60(b)  motion 
and  reopen  the  proceedings  under  section 2255.  The  record 
is  insufficient  to  determine  if  Ramirez  has  other  qualifying 
convictions that might support affirmance of the sentence on 
other grounds. That and other pertinent issues may be raised 
on remand.